Mr. Justice Dibell delivered the opinion of the court. 2. Mines and minerals, § 182*—when question for jury whether low roof in entry way dangerous condition. Whether the roof of an entry way in a mine was so low as to constitute a condition dangerous to miners is a question for the jury. 3. Mines and minerals, § 108*—when low roof of entry way must be marked. If the roof of an entry way in a mine is so low as to be dangerous to miners rightfully using it, it is the duty of the employer to conspicuously mark the place, to enter a report thereof in the books kept for that purpose and not to permit miners •to use the entry way until the dangerous condition is removed. 4. Mines and minerals, § 174*—sufficiency of evidence to show dangerous condition of low roof of entry way. The evidence in an action for injuries sustained by a miner who was knocked down by the low roof of a mine entry way, held to justify a finding that the place was dangerous. 5. Mines and minerals, § 106*—effect of rule prohibiting use of hauling ways by miners during working hours. A rule of a mining company requiring miners to keep off hauling ways and away from the bottom of shafts during working hours while the mine was -in operation does not constitute a defense to an action for injuries sustained by a miner from being run down by a car while he was traveling through an entry way to the shaft after he had been prevented from completing his day’s work, since such rule violated sec. 17 of the Mining Act (J. & A. If 7486), providing that men who have completed their day’s work or who have been prevented from finishing work shall come to the shaft to be hoisted out. 6. Mines and minerals, § 91*—right of miner to use passageways. The requirement of the Mining Act for places of refuge not over sixty feet apart in the sides of the passageways of a mine permits miners to use such passageways at any time. 7. Mines and minerals, § 194*—instruction as to rule prohibiting miners using hauling ways during working hours. In an action for injuries received by a miner by being run over by a car while he was on his way from work to the bottom of a shaft, the court properly declined an instruction regarding a rule of the employer requiring miners to keep off the hauling ways and away from the bottom of the shaft while the mine was in operation during working hours, since the rule conflicted with the provisions of the Mining Act permitting miners to come to the bottom of shafts to be hoisted to the surface when their work was finished or they were prevented from continuing their work. 8. Mines and minerals, § 193*—instruction as to recovery for permanent injury to miner. An instruction in an action for injuries sustained by a miner, as to his right to recover for permanent injuries, held sustained by evidence that eighteen months after the injury one knee was one and one-half inches larger in circumference than the other, although a physician testified that in his opinion the knee would be normal in six or eight months.